Citation Nr: 0501733	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral knee 
disorder and left ankle disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
bilateral knee disorder and left ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran, who had active service with the United 
States Marine Corps from February 1980 to January 1984, the 
Air National Guard from August 1984 to May 1985, and the 
United States Coast Guard from September 1985 to October 
1985, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a back disorder that is etiologically related 
to service or to a service-connected disability.

3.  The veteran is not shown by competent medical evidence to 
currently have a bilateral hip disorder that is etiologically 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2. A bilateral hip disorder was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claims for service connection for a 
back disorder and for a bilateral hip disorder in May 2001, 
and thereafter, in a rating decision dated in August 2002, 
the benefits were denied.  Only after those rating actions 
were promulgated did the RO, in a letter dated in September 
2003, specifically provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
However, the Board also notes that the record indicates that 
prior to that time the appellant had been apprised of what 
evidence would be necessary to substantiate the claims, as 
well as informed of the division of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that the RO sent letters to the veteran in 
January and February 2002 informing him that he needed to 
identify any treatment he had received for a back or hip 
disorder as well as what VA would do and what type of 
evidence would be considered.  These letters also notified 
the veteran that most claims require evidence of in-service 
occurrence or aggravation of a disease or injury or an event 
in service that caused an injury and that the evidence should 
show a current disability that may be associated with his 
active military service.  Additionally, the appellant had 
been provided with a copy of the rating decision dated in 
August 2002, setting forth the general requirements of the 
law, the evidence considered, and the reasons why his claims 
were denied.  The general advisement and the pertinent laws 
and regulations were reiterated in a Statement of the Case 
dated in March 2003 as well as in a Supplemental Statement of 
the Case dated in July 2004.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  
	
 In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the September 
2003 letter was not given prior to the first AOJ 
adjudications of the claims, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in July 2002 and April 
2004 in connection with his claims for service connection for 
a back disorder and for a bilateral hip disorder.  These 
examinations were conducted by physicians who reviewed the 
claims file and rendered relevant opinions as to the issues 
under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims 
for service connection for a back disorder and for a 
bilateral hip disorder is appropriate.

Background and Evidence

Service records show the veteran had active service from 
February 1980 to January 1984, from August 1984 to May 1985, 
and from September 1985 to October 1985.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a back or bilateral hip disorder.  
The veteran was provided an enlistment examination in 
December 1979, an examination for State Department duty in 
January 1981, and a discharge examination in December 1983.  
No clinical abnormalities of the spine or lower extremities 
were noted during these examinations, with the exception of 
the veteran's knees and ankles, and he denied having a 
medical history of arthritis or recurrent back pain as well 
as a bone, joint, or other deformity.  Similar findings were 
noted at enlistment examinations in May 1984 and February 
1985.  The veteran later signed a medical certificate in July 
1985 certifying that that he had no medical defect, disease, 
or disability that would disqualify him for full military 
duty.  The veteran also denied having a medical history of 
any symptomatology pertinent to his claimed disorders at a 
September 1985 pre-training examination.  In October 1985, a 
Medical Board diagnosed him as having symptomatic bilateral 
chondromalacia patella and recommended that the veteran be 
separated from United States Coast Guard.

A rating decision dated in June 1984 granted service 
connection for a left ankle disability and for chondromalacia 
of both knees.

Private medical records dated from April 1990 to August 1991 
document the veteran's complaints and treatment for various 
disorders.  In April 1990, he reported having mild pain in 
his neck and lower back as well as popping in his hips on 
movement.

Private medical records dated from August 1991 to January 
1993 indicate that magnetic resonance imaging (MRI) of the 
veteran's lumbar spine revealed a degenerative disc at L4/5 
as well as mild central bulging disc at L4/5.  There was no 
spinal stenosis or other significant abnormality.  In January 
1993, no fracture, subluxation, or other significant finding 
was seen, and a physician listed his impression as a negative 
lumbar spine. 

The veteran submitted a statement in March 2002 in which he 
noted that he did not have problems with his hips until he 
hurt his ankle.  He also indicated that his hips popped and 
made a grinding sound with more than minimal movement forward 
or with internal or external rotation.  

The veteran was afforded a VA examination in July 2002 during 
which the examiner noted that the veteran first developed low 
back pain in 1993 while at work when he bent over and felt 
something pull in his back.  A physical examination was 
completely normal with full range of motion as well as normal 
reflexes and no spasm or tenderness.  Radiographs were 
normal, but an old MRI had confirmed degenerative disc 
disease.  The veteran was diagnosed as having degenerative 
disc disease of the lumbar spine with a normal clinical 
examination.  The examiner commented that the history 
provided to him by the veteran of the incurrence of the low 
back problems, which were subsequently found to be 
degenerative disc disease, came about from an acute episode 
that occurred while at work and was not related to his knees 
or to his ankle.  Based upon the veteran's history that his 
back problems began with bending at the waist while at work 
and not from a gradual onset from an abnormal gait or related 
to the knees, the examiner further opined with a high degree 
of medical certainty that the veteran's low back problem was 
not caused or aggravated by his service-connected disorders.  

The veteran also told the July 2002 VA examiner that his 
bilateral hip problems began in 1990 or 1991, but that he had 
never sought medical treatment for his hips.  A physical 
examination revealed a completely normal gait with no 
steppage or antalgic component.  Nor was there any limp, foot 
drop, or abnormal pelvic tilt present.  The veteran was 
diagnosed with arthralgia of both hips with a normal clinical 
examination.  There were no residuals, and radiographs had 
been taken.  It was the examiner's opinion with a high degree 
of medical certainty that without an abnormal gait or pelvic 
tilt related to a service-connected disorder that the 
complaints of bilateral hip pain could not be related to 
service-connected disorders.  The examiner also stated with 
an extremely high degree of medical certainty that the 
arthralgia of both hips was not caused by or aggravated by 
service-connected knee or ankle disabilities.  He further 
commented that the examination found no clinical 
abnormalities of either hip, as there was full range of 
motion and no crepitus, spasm, or tenderness.  As such, he 
reiterated that it was his medical opinion to an extremely 
high degree of certainty based upon his medical knowledge of 
complimentary abnormalities and adjunctive abnormalities as 
well as a literature search and a physical examination of the 
veteran, that the degenerative disc disease of the back and 
the arthralgia of both hips were neither caused by, 
aggravated by, nor accelerated by the service-connected 
chondromalacia of the patellae and the left ankle sprain.  

VA medical records dated in July 2002 indicate that x-rays 
were obtained of the veteran's back and hips, which were 
shown to be normal.

In his September 2002 Notice of Disagreement, the veteran 
indicated that he did not have any back or hip problems until 
he injured his ankle.  He contended that the pain associated 
with his ankle sprain made him limp and caused his claimed 
disorders.  He stated that he did not seek treatment in 
service because he did not want to eliminate the possibility 
of a military career, but also noted that he did receive 
treatment after being discharged from the Coast Guard.  He 
further indicated that he was submitting copies of treatment 
records, which were dated from April 1990 to August 1991, but 
he could not obtain any treatment records dated earlier, as 
such records were only kept for ten years.

The veteran's mother submitted a lay statement in November 
2002 in which she indicated that the veteran had been 
diagnosed and treated for a back problem by a chiropractor 
prior to his transfer to Okinawa in 1983.   

An individual who served with the veteran submitted a lay 
statement in December 2002.  He stated that the veteran had 
leg and back problems during service and also recalled that 
the veteran had frequent and significantly limiting episodes 
with his back.  The veteran reportedly was sometimes unable 
to participate in physical training and could not lift or 
bend.  He also reportedly had difficulty marching and 
standing in formations for extended periods of time.  The 
individual indicated that trips to sick call had been 
discouraged, and the veteran's physical limitations were 
often overlooked because of his technical proficiencies.  

The veteran submitted a statement in April 2003 in which he 
disagreed with some of the findings noted in the March 2003 
Statement of the Case, including those made by the July 2002 
VA examiner.  In particular, he contended that his back was 
in a weakened state due to limping when it gave out while he 
was plugging in an operating table, and he also disagreed 
with the VA examiner's finding that he did not have 
tenderness in his back or an abnormal gait.  In addition, the 
veteran cited to medical literature to support his 
contentions.

The veteran's wife submitted a statement in November 2003 in 
which she identified herself as a licensed physical 
therapist.  She indicated that she had eight years of 
experience working with individuals who had back pain and 
that she worked with her husband to decrease his back pain.  
She stated that repetitive trauma normally predisposes an 
individual to back injuries and pain, and she further opined 
that the veteran's left ankle disability caused him to limp, 
which in turn resulted in a back disorder.  She also provided 
quotations from medical literature to support her opinion.

The veteran was afforded a VA examination in April 2004 
during which he was noted to have developed low back pain 
when he bent over to unplug a cord in 1993.  He sought 
treatment for his back, and a MRI was obtained, which 
revealed degenerative disc disease of the lumbosacral spine.  
He reported having low back pain in the midline at the L5-S1 
area as well as in the upper lumbar spine area.  The veteran 
had also complained of having hip pain with popping.  A 
physical examination revealed the veteran's gait to be 
normal.  There was no scoliosis, and the thoracic kyphosis 
and lumbar lordosis were normal.  The hip joint had a normal 
range of motion bilaterally, and there was no crepitus or 
tenderness bilaterally.  The examiner commented that the left 
hip examination did not have sound or suggestion of 
degenerative disc disease and that the lumbar spine 
examination had a good range of motion, but that the veteran 
probably had mild degenerative disc disease.  X-rays 
confirmed that the lumbar disc disease was very minor and 
that there was no pathology in the hip joints.  The examiner 
opined that the veteran's very minor degenerative disc 
disease of the lumbar spine was not related to service and 
was not aggravated by his service-connected disorders.  He 
also stated that there was no objective pathology in the left 
hip, despite the veteran's complaints of pain and popping, 
and he did not believe that the veteran had any conditions 
that would be related to his service-connected disorders.  
The examiner commented that he could not find any connections 
between the veteran's left ankle, bilateral knee, left hip, 
and lumbar spine disorders.

Another individual who served with the veteran submitted a 
statement in October 2004 in which he indicated that the 
veteran had a limp while serving in Okinawa and that he 
continued going to physical therapy on a regular basis.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder and for a bilateral hip 
disorder.  More specifically, he claims that he has a current 
back disorder and bilateral hip disorder that are related to 
his military service.  In particular, he has argued that 
these claimed disorders are proximately due to or the result 
of his service-connected bilateral knee disorder and left 
ankle disorder.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 


I.  Back Disorder

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to service 
connection for a back disorder.  The Board observes that 
several lay statements were submitted in support of the 
veteran's claim, which indicated that he developed back pain 
during his military service; however, such evidence must be 
considered in light of the entire evidentiary record.  In 
this regard, the veteran's service medical records are 
negative for any complaints, diagnosis, or treatment of a 
back disorder, and the medical evidence of record indicates 
that he did not seek treatment for his back until many years 
following his separation from service.  In fact, the veteran 
told both the July 2002 and April 2004 VA examiners that his 
back pain did not develop until 1993, and actual clinical 
records do not document any back problems until 1990.  
Further, the Board acknowledges the veteran's contention that 
he did not complain about back and hip pain because he wanted 
to continue his military career, as well as the statement 
from the individual who served with the veteran that frequent 
visits seeking medical treatment were discouraged.  However, 
the Board finds it significant that the veteran did not 
report back or hip pain on any examination in service 
including on Medical Board examination prior to his discharge 
in 1985 while he clearly indicated that he had problems with 
his knees and ankle during the same timeframe.  The Board 
also finds it notable that the veteran did not claim that he 
had service-related back and hip problems when he filed his 
claim for service connection for bilateral knee and left 
ankle disorders in 1984, or his claim for an increased 
evaluation for his knees and left ankle in 1985.  Therefore, 
the Board finds that the veteran did not develop a chronic 
back disorder during service or arthritis within one year 
thereafter.  

In addition to the lack of evidence establishing that the 
veteran had a chronic back disorder in service or for many 
years thereafter, no physician has linked any current back 
disorder to service or to any incident that occurred during 
active service.  In fact, the April 2004 VA examiner 
specifically stated that the veteran's very minor 
degenerative disc disease was not related to his military 
service.  Thus, the evidence of record does not establish 
that the veteran had symptomatology in service, that 
arthritis manifested to a compensable degree within a year 
following the veteran's separation from service, or that 
there is a nexus between the current disorder and his 
military service.  Therefore, service connection may not be 
granted on a direct or presumptive basis.

As to the veteran's claim that his back disorder is related 
to his service-connected bilateral knee and left ankle 
disabilities, the Board also finds that the more probative 
evidence of record does not support this contention.  
Although the veteran has a current diagnosis of a back 
disorder, bilateral knee disorder, and left ankle disorder, 
the more credible medical evidence has not established a 
relationship between his back disorder and either of his 
service-connected disorders.  In this regard, the Board notes 
that the July 2002 and April 2004 VA examiners opined that 
the veteran did not have a current back disorder that was 
caused by or aggravated by his service-connected knee or 
ankle disabilities.  The Board does acknowledge that the 
veteran's wife, who identified herself as a licensed physical 
therapist, opined that his current back disorder was related 
to his service-connected knee and ankle disabilities.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
project medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the VA 
examiners' opinions to be more probative.  Although the 
veteran's wife's credentials are not record, she has stated 
that she is a physical therapist and that she worked with the 
veteran to decrease his back pain.  Nevertheless, while it 
appears from the record that she relied on her experience and 
medical literature to support her opinion, she did not 
indicate that she had a comprehensive review of the veteran's 
claim file.  In particular, she did not discuss the veteran's 
current x-rays or the normal clinical evaluations noted at 
the time of the veteran's July 2002 and April 2004 VA 
examinations, including the finding that he had a normal 
gait.  As such, her opinion rests on incomplete information 
not supported by the contemporaneous evidence of record.  In 
contrast, the July 2002 and April 2004 VA examiners, who were 
both medical doctors, offered their opinions based on a 
review of all of the evidence, including the veteran's 
service medical records and current x-rays, and offered a 
rationale for their opinions that is clearly supported by the 
evidence of record.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In this case, and based on 
the foregoing, the Board attaches greater probative weight to 
the opinions from the VA medical examiners who had the 
benefit and review of all pertinent medical records and who 
provided a rationale supported by the record.  

The Board also acknowledges that the veteran cited to medical 
literature in his April 2003 statement to support his 
contention that his current back disorder is related to his 
service-connected disabilities.  However, this evidence is 
general in nature and is not shown to pertain specifically to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Because this evidence was not combined with 
a opinion of a medical professional which the Board accords 
significant probative weight, the Board finds that it is of 
little probative value in this case.  Thus, the Board finds 
that service connection cannot be granted on a secondary 
basis.  Therefore, the Board concludes that the preponderance 
of evidence is against the veteran's claim for service 
connection for a back disorder.

II. Bilateral Hip Disorder

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not presented a basis upon which to 
establish service connection for a bilateral hip disorder.  
The veteran's service medical records are negative for any 
complaints, diagnosis, or treatment of a hip disorder, and 
the medical evidence of record indicates that he did not seek 
treatment for either of his hips until many years following 
his separation from service.  In fact, the veteran told the 
July 2002 VA examiner that his hip problems first began in 
1990 or 1991.  Therefore, the Board finds that the veteran 
did not develop a hip disorder during service.  

In addition to the lack of evidence establishing that a hip 
disorder manifested during the veteran's period of service or 
in close proximity thereto, the veteran has not been shown to 
have a current bilateral hip disorder that is related to his 
military service.  In this regard, the veteran has not 
submitted any medical evidence indicating that he has been 
treated for or diagnosed with a bilateral hip disorder at any 
time following his separation from service.  Significantly, 
the July 2002 VA examiner commented that the veteran had a 
normal clinical evaluation and diagnosed him with arthralgia 
of the hips without residuals, and the April 2004 VA examiner 
found no pathology in the hip joints.  As such, the only 
evidence contained in the claims file is the veteran's 
assertions that he currently has a bilateral hip disorder 
related to service, which he first raised when he filed his 
claim.  Further, to the extent that the veteran does have 
arthralgia of the hips, the Board observes that pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the medical 
evidence of record does not indicate that the veteran is 
currently being treated for or currently has diagnosed with a 
bilateral hip disorder.  In the absence of competent medical 
evidence of a present disability in this case, there can no 
be no valid claim for service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Simply put, the record fails to demonstrate that the veteran 
had a bilateral hip disorder in service or that he has a 
current disability related thereto.  Under these 
circumstances, a basis upon which to establish service 
connection for a bilateral hip disorder has not been 
presented.  Thus, there is no evidence of record 
demonstrating in-service incurrence or aggravation of the 
disorder or a nexus between a current disorder and military 
service.  The Board also acknowledges the veteran's claim 
that he has a bilateral hip disorder related to his service-
connected knee and ankle disorder.  Although he has been 
diagnosed with a bilateral knee disorder and a left ankle 
disorder for which he is service-connected, the fact remains 
that he does not have a current diagnosis of a bilateral hip 
disorder that those service-connected disorders could have 
caused or aggravated.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hip disorder.


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder and a bilateral hip disorder 
is not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he has currently has a back 
disorder and bilateral hip disorder that are related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral hip disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


